The record and the briefs in this cause have been carefully examined and the questions raised found to be answered in Board of Public Instruction of Palm Beach County, et al., v. State,137 Fla. 339, 188 So. 334, so the judgment appealed from is affirmed on authority of the latter case.
Affirmed.
BUFORD and THOMAS, J. J., concur.
CHAPMAN, J., concurs in opinion and judgment. *Page 42 
Justices WHITFIELD and BROWN not participating as authorized by Section 4687, Compiled General Laws of 1927, and Rule 21-A of the Rules of this Court.